Electronically Filed
                                                            Supreme Court
                                                            SCWC-12-0000877
                                                            15-MAY-2015
                                                            01:58 PM



                              SCWC-12-0000877


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                            WENDELL H. JENKINS,

                     Petitioner/Petitioner-Appellant,


                                    vs.


                            STATE OF HAWAI'I,

                     Respondent/Respondent-Appellee. 



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

      (CAAP-12-0000877; S.P.P. NO. 08-1-0025; CR. NO. 96-0127)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama, and Wilson, JJ., Circuit Judge

   Crabtree, in place of McKenna, J., recused, and Circuit Judge

              Ochiai, in place of Pollack, J., recused)


            Petitioner/Petitioner-Appellant Wendell H. Jenkins’s

Application for Writ of Certiorari filed on April 1, 2015, is hereby

rejected.

            DATED:   Honolulu, Hawai'i, May 15, 2015.

Wendell H. Jenkins,                /s/ Mark E. Recktenwald

petitioner pro se

                                   /s/ Paula A. Nakayama


                                   /s/ Michael D. Wilson


                                   /s/ Jeffrey P. Crabtree


                                   /s/ Dean E. Ochiai